Case 0:20-cv-60633-RS Document 136 Entered on FLSD Docket 03/26/2021 Page 1 of 6




                        N THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                              FT. LAUDERDALE DIVISION

                                   Case No. 0:20-CV-60633-RS

  VINCENT J. MORRIS, STEVEN SIMMONS,
  YOLANDA UPTON, and MICHAEL LUZZI,
  on behalf of themselves and all others similarly
  situated,

         Plaintiffs,
  v.

  PHH MORTGAGE CORPORATION d/b/a
  PHH MORTGAGE SERVICES, on its own
  behalf and as successor by merger to OCWEN
  LOAN SERVICING, LLC, a New Jersey
  Corporation, and OCWEN LOAN SERVICING,
  LLC, a Florida Limited Liability Company,

        Defendants.
  _______________________________/

                          JOINT NOTICE OF FILING OF
               AMENDED STIPULATION OF SETTLEMENT AND RELEASE
         Plaintiffs Vincent J. Morris, Steven Simmons, Yolanda Upton, and Michael Luzzi
  (collectively, “Plaintiffs”) and Defendant PHH Mortgage Corporation (“PHH”), individually and
  as successor by merger to named defendant Ocwen Loan Servicing, LLC (“Ocwen,” and together
  with PHH, the “PHH Defendants”), respectfully submit to the Court the Parties’ Amended
  Stipulation of Settlement and Release (the “Amended Settlement”), a true and correct copy of
  which is attached as Exhibit 1. The Amended Settlement was negotiated by the Parties with the
  assistance of mediator Rodney Max in response to the Court’s questions and observations at the
  March 23, 2021 hearing on whether to preliminarily approve the Parties’ original proposed
  Stipulation of Settlement and Release (the “Original Settlement,” Doc. 46-1).
         The Amended Settlement revises the Original Settlement in the following ways:
         1.      The Amended Settlement does not require any claims made process. In the
  Amended Settlement, as in the McWhorter settlement, the Parties have agreed to distribute
Case 0:20-cv-60633-RS Document 136 Entered on FLSD Docket 03/26/2021 Page 2 of 6




  Individual Allocations to all Settlement Class Members 1, other than Potential Settlement Class
  Members who opt out. Am. Stip. ¶¶ 4.7, 4.7.1, 4.7.1.1, 4.7.2, 4.8, 4.9. Settlement Class Members
  whose Class Loans are not being serviced by the PHH Defendants now do not need to submit a
  proof of claim to be entitled to a distribution of their Individual Allocation. Compare Doc. 46-1 ¶¶
  4.7.3, 4.7.3.1, 4.7.3.2, 4.7.3.3, 4.7.3.4 with Am. Stip. ¶ 4.7.2.
          2.      The Amended Settlement eliminates the reverter. In the Amended Settlement,
  Individual Allocation checks that are not cashed, deposited or endorsed by Settlement Class
  Members do not revert to the PHH Defendants. Am. Stip. ¶ 4.8. Individual Allocation checks not
  cashed, deposited, or endorsed will now be paid to cy pres recipient Homes for Our Troops. No
  Individual Allocations for Settlement Class Members who choose not to opt out shall revert to the
  PHH Defendants.
          3.      The Amended Settlement does not apply any settlement credits to unpaid late
  fee balances. The Amended Settlement deletes the provision in the Original Settlement providing
  that settlement credits will first be applied to reduce any outstanding late fee balance. Compare
  Doc. 46-1 ¶ 4.7.1 with Am. Stip. ¶ 4.7.1. Thus, as in McWhorter, Individual Allocations to
  Settlement Class Members whose loans are still being actively serviced by PHH at the time of
  distribution shall receive credits only to the outstanding principal balances of their Class Loans,
  and not to any unpaid late fee balances. Id. ¶ 4.7.1.
          4.      The Amended Settlement narrows the applicability of the Settlement’s Note
  Amendment only to loans being serviced by PHH and only amends notes, not mortgages. The
  Amended Settlement makes two material changes to the Settlement’s Note Amendment
  provisions. First, the Amended Settlement now amends only promissory notes, not mortgages.
  Am. Stip. ¶ 5.3. Second, the Note Amendment in the Amended Settlement only applies to the
  extent a Class Loan is being serviced by the PHH Defendants or any of their corporate affiliates.
  Id. ¶ 5.3. In other words, the Note Amendment would not apply to the servicing of a Class Loan
  by any servicer other than PHH. Thus, subsequent servicers would not be granted any rights by
  the Note Amendment or otherwise be affected by the Note Amendment at all. This should resolve
  any concerns voiced by the Attorneys General about the Note Amendment potentially creating
  confusion on the part of subsequent servicers—the Note Amendment now simply will not apply


  1
    Unless otherwise defined herein, capitalized terms shall have the same meanings provided to
  them in the Amended Settlement.


                                                     2
Case 0:20-cv-60633-RS Document 136 Entered on FLSD Docket 03/26/2021 Page 3 of 6




  to govern the relationship between any Settlement Class Member and any subsequent servicer.
  From the standpoint of the objections voiced to the Original Settlement, these changes to the Note
  Amendment also mark an improvement over the McWhorter settlement’s note amendment in all
  respects. In addition, the Amended Settlement and Class Notice now explicitly state that despite
  the Note Amendment, payment by internet will not result in any Convenience Fee for those
  enrolled in paperless billing. Plus, only 381,098, or 58% of the total number of Class Loans, will
  be subject to the Note Amendment, but again, only when and to the extent those loans are being
  serviced by PHH. See Declaration of Krysta Magner in Support of Preliminary Approval of the
  Amended Settlement ¶ 4, attached hereto as Exhibit 2; Doc. 45-1 (calculating 659,304 Class
  Loans). This number of Note Amendments is lower than the Parties’ previous estimates, which
  were based on PHH’s experience in McWhorter, wherein a far greater percentage of the settlement
  class was still being serviced by Ocwen and subject to that settlement’s note amendment at a
  similar note amendment trigger date.
         5.      Plaintiffs will not seek Service Awards unless NPAS is reversed or vacated.
  After the Parties entered into the Original Settlement, the Eleventh Circuit decided Johnson v.
  NPAS Solutions, LLC, No. 18-12344, 2020 WL 5553312 (11th Cir. Sept. 17, 2020), which forbade
  Service Awards for lead plaintiffs in class settlements. Thereafter, the Plaintiffs expressly agreed
  that they would not seek any Service Award unless NPAS is reversed, vacated, or overruled before
  Plaintiffs’ deadline for seeking a service award. See Doc. 81 at 2. Plaintiffs’ agreement has been
  expressly incorporated into the Amended Settlement. Am. Stip. at 5–6 & ¶ 10.4.
                                           *       *       *
         In all other respects, including the amount of the Settlement Fund, the other injunctive
  relief, the scope and terms of the release, and the class notice provisions, the Amended Settlement
  is materially unchanged from the Original Settlement. Corresponding revisions have also been
  made in the Amended Settlement’s proposed Class Notice (Exhibit A) and proposed Preliminary
  Approval Order (Exhibit C). Tracked change versions of each of these documents (the Amended
  Settlement, the amended Class Notice, and the amended proposed Preliminary Approval Order)
  are also attached hereto as Exhibit 3.
         The Court should preliminarily approve the Amended Settlement. While the Parties
  recognize that this Court is not bound by McWhorter, the Parties’ proposed Amended Settlement
  meets or compares favorably to the McWhorter settlement in all respects. For one, the Amended



                                                   3
Case 0:20-cv-60633-RS Document 136 Entered on FLSD Docket 03/26/2021 Page 4 of 6




  Settlement provides compensation to a far greater number of borrowers for a much broader range
  of convenience fee payments than McWhorter. Specifically, the Amended Settlement includes
  borrowers whose loans were not delinquent when the PHH Defendants acquired servicing rights
  (see Am. Stip. ¶ 1.1.39), while McWhorter was limited to borrowers whose loans were 30 days or
  more delinquent, see McWhorter v. Ocwen Loan Serv., LLC, 2019 WL 9171207, at *3 (N.D. Ala.
  Aug. 1, 2019), and the Amended Settlement covers convenience fee payments for a four-year
  statute of limitations period, while McWhorter applied only a one-year statutory period, see id. at
  *2, 4 (McWhorter class period began on December 5, 2013, one year before Ocwen added as a
  defendant). The Amended Settlement also provides additional valuable injunctive relief compared
  to what was provided in McWhorter, including a reduced internet fee. Am. Stip. ¶ 5.1.1.
         Plus, the Amended Settlement’s Note Amendment provisions are narrower than
  McWhorter’s in at least two material ways. First, the Note Amendment here applies only to
  promissory notes, not mortgages, whereas the McWhorter amendment applied to both. Compare
  Am. Stip. ¶ 5.3 with McWhorter, 2019 WL 9171207, at *4. Second, the Amended Settlement’s
  Note Amendment is only effective when and to the extent the Class Loans are being serviced by
  the PHH Defendants or their corporate affiliates (Am. Stip. ¶ 5.3), whereas the McWhorter note
  amendment applies no matter who is servicing those loans.
         Finally, the Parties have eliminated any claims process or reverter in the Amended
  Settlement. The Amended Settlement’s Settlement Fund distribution provisions also are now
  materially identical to those in McWhorter.
         While these revisions do not address every objection articulated by the Intervenors and the
  governmental officials who opined on the Original Settlement, they address many of them. The
  rest have been fully briefed. As the Parties have repeatedly shown in that briefing: (1) this
  settlement, as originally negotiated and now as amended, is the product of vigorous, arms-length
  negotiations before a respected mediator (Doc. 46-2 (Rodney Max Declaration)); and (2) its
  monetary and injunctive relief, then and now, fall squarely within the range of reasonableness that
  warrants preliminary approval. This is particularly so when comparing the Amended Settlement
  to McWhorter and when accounting for the risks that Plaintiffs may never prevail on their class
  claims. Those risks are more acute now than they were when the court approved McWhorter. For
  these reasons and those stated in prior briefing, the Parties ask the Court to preliminarily approve
  the Amended Settlement and direct notice to be sent to the potential class members. The Court



                                                   4
Case 0:20-cv-60633-RS Document 136 Entered on FLSD Docket 03/26/2021 Page 5 of 6




  should permit class members to make their voices heard and decide for themselves whether the
  Amended Settlement is valuable.
         WHEREFORE, the Parties respectfully request that the Court grant preliminary approval
  of the Amended Settlement by entering an order substantially in the form of the proposed
  Preliminary Approval Order attached as Exhibit C to the Amended Settlement.


  Dated: March 26, 2021                            Respectfully submitted,

  By: /s/ Adam M. Moskowitz                        /s/ Timothy A. Andreu
  Adam M. Moskowitz (Fla. Bar No. 984280)          Timothy A. Andreu (Fla. Bar No. 443778)
  adam@moskowitz-law.com                           tandreu@bradley.com
  Howard M. Bushman (Fla. Bar No. 364230)          BRADLEY ARANT BOULT CUMMINGS
  howard@moskowitz-law.com                         LLP
  Joseph M. Kaye (Fla. Bar No. 117520)             100 North Tampa Street, Suite 2200
  joseph@moskowitz-law.com                         Tampa, FL 33602
  Barbara C. Lewis (Fla. Bar No. 118114)           P: (813) 559-5500
  barbara@moskowitz-law.com                        F: (813) 229-5946
  THE MOSKOWITZ LAW FIRM, PLLC
  2 Alhambra Plaza                                 Michael R. Pennington (pro hac vice)
  Suite 601                                        mpennington@bradley.com
  Coral Gables, FL 33134                           BRADLEY ARANT BOULT CUMMINGS
  P: (305) 740-1423                                LLP
                                                   1819 Fifth Avenue North
  By: /s/ Josh Migdal                              Birmingham, AL 35203
  Josh Migdal (Fla. Bar No. 19136)                 P: (205) 521-8000
  josh@markmigdal.com                              F: (205) 521-8800
  Yaniv Adar (Fla. Bar No. 63804)
  yaniv@markmigdal.com                             Attorneys for Defendants
  MARK MIGDAL & HAYDEN
  80 S.W. 8th Street, Suite 1999
  Miami, Florida 33130
  P: (305) 374-0440
  eservice@markmigdal.com

  Attorneys for Plaintiffs and the Class




                                               5
Case 0:20-cv-60633-RS Document 136 Entered on FLSD Docket 03/26/2021 Page 6 of 6




                                  CERTIFICATE OF SERVICE
         I hereby certify that a true and correct copy of the forgoing was filed March 26, 2021 with
  the Court via CM/ECF system, which will send notification of such filing to all attorneys of record.




                                                           By: /s/ Timothy A. Andreu
                                                              Timothy A. Andreu (Fla. Bar No.
                                                              443778)
                                                              Attorney for Defendants




                                                   6
